       Case 21-03004-sgj Doc 12 Filed 03/16/21        Entered 03/16/21 16:31:27         Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed March 16, 2021
______________________________________________________________________




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

                                                        )
     In re:                                             )      Chapter 11
                                                        )
     HIGHLAND CAPITAL MANAGEMENT, L.P.                  )      Case No. 19-34054 (SGJ11)
                                                        )
              Debtors.                                  )      (Jointly Administered)
                                                        )
                                                        )
                                                        )
     HIGHLAND CAPITAL MANAGEMENT, L.P.,                 )
                                                        )
              Plaintiff,                                )
                                                        )
              v.                                        )      Adv. Pro. No. 21-03004 (SGJ11)
                                                        )
     HIGHLAND CAPITAL MANAGEMENT                        )
     FUND ADVISORS, L.P.,                               )
                                                        )
              Defendant.                                )
                                                        )

       ORDER GRANTING K&L GATES LLP’S MOTION TO WITHDRAW AS COUNSEL
            TO HIGHLAND CAPITAL MANAGEMENT FUND ADVISORS, L.P.
    Case 21-03004-sgj Doc 12 Filed 03/16/21         Entered 03/16/21 16:31:27      Page 2 of 2




        Having considered K&L Gates LLP’s Motion to Withdraw as Counsel to Highland

Capital Management Fund Advisors, L.P. (the “Motion”), 1 the Court finds that good cause exists

to grant the Motion, as set forth herein. Accordingly, it is HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.      KLG is permitted to withdraw as counsel to Highland Capital Management Fund

Advisors, L.P. in the above-captioned AP.

        3.      The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Order.

                                  # # # END OF ORDER # # #

Submitted by:

K&L GATES LLP

/s/ A. Lee Hogewood, III
A. Lee Hogewood, III (pro hac vice)
4350 Lassiter at North Hills Ave., Suite 300
Raleigh, NC 27609
Telephone: (919) 743-7306
E-mail: Lee.hogewood@klgates.com




1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Motion.



                                                  -2-
